Exhibit 10.2


Confidential Treatment Requested.
Confidential portions of this document have been redacted and have been
separately filed with the Commission.









BEHRINGER HARVARD MULTIFAMILY REIT I, INC.
FIFTH AMENDED AND RESTATED ADVISORY MANAGEMENT AGREEMENT
This FIFTH AMENDED AND RESTATED ADVISORY MANAGEMENT AGREEMENT (this
“Agreement”), is made and entered as of the 31st day of July, 2013 (the
“Effective Date”), by and between BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a
Maryland corporation (the “Company”), and BEHRINGER HARVARD MULTIFAMILY ADVISORS
I, LLC, a Texas limited liability company (the “Advisor”).
W I T N E S S E T H
WHEREAS, the Company and the Advisor previously entered into that certain Fourth
Amended and Restated Advisory Management Agreement dated June 14, 2010 (as
amended, the “Original Agreement”);
WHEREAS, the Company has issued shares of its common stock, par value $0.0001,
to the public, which shares are registered with the Securities and Exchange
Commission and may subsequently issue additional securities;
WHEREAS, the Company has been formed to acquire and operate a diverse portfolio
of real estate assets at all stages of development with a focus on high quality
multifamily, student housing, age-restricted properties, commercial properties,
such as office buildings, shopping centers, business and industrial parks,
manufacturing facilities, warehouses and distribution facilities and motel and
hotel properties, to originate or invest in mortgage, bridge, mezzanine or other
loans and Section 1031 tenant-in-common interests, or in entities that make
investments similar to the foregoing, and to make investments with joint venture
partners;
WHEREAS, the Company currently qualifies as a real estate investment trust and
invests its funds in investments permitted by the terms of the Company’s
Articles of Incorporation and Sections 856 through 860 of the Internal Revenue
Code;
WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities available to the Advisor
and to have the Advisor undertake the duties and responsibilities hereinafter
set forth, on behalf of, and subject to the supervision of, the Board, all as
provided herein;
WHEREAS, the Advisor is willing to undertake to provide these services, subject
to the supervision of the Board, on the terms and conditions hereinafter set
forth;
WHEREAS, the Board (based upon the recommendation of the Special Committee),
including a majority of the members of the Board not otherwise interested in the
transactions contemplated hereby directly or through an Affiliate, and Advisor
each have approved and declared advisable this Agreement;
WHEREAS, the Board (based upon the recommendation of the Special Committee),
including a majority of the members of the Board not otherwise interested in the
transactions

 

--------------------------------------------------------------------------------








contemplated hereby directly or through an Affiliate, has determined that this
Agreement is in furtherance of and consistent with its business strategy, is
fair and reasonable to the Company, and is in the best interests of its
stockholders;
WHEREAS, concurrent with entry into this Agreement, the Company, Advisor,
Behringer Harvard Multifamily OP I LP, REIT TRS Holding, LLC, Behringer Harvard
Multifamily Management Services, LLC, Behringer Harvard Multifamily REIT I
Services Holdings, LLC, and Behringer Harvard Institutional GP LP are entering
into that certain Master Modification Agreement, dated as of the Effective Date
(the “Master Modification Agreement”), and certain related agreements; and
WHEREAS, the Company and the Advisor desire to amend and restate in its entirety
the Original Agreement as set forth herein to, among other things, modify the
asset management fees and certain other fees earned by the Advisor, including
the reduction of the fees contemplated by Section 3.01 to reflect the transfer
of the Initial Transferred Executives (as defined in the Master Modification
Agreement) from Advisor to the Company in connection with the execution and
delivery of the Master Modification Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
amend and restate the Original Agreement as follows:
ARTICLE I

DEFINITIONS
The following defined terms used in this Agreement shall have the meanings
specified below:
Acquisition Expenses. A non-accountable acquisition expense reimbursement in the
amount of (i) 0.25% of the funds paid for purchasing an Asset, including any
debt attributable to the Asset, plus 0.25% of the funds budgeted for
development, construction or improvement in the case of Assets that the Company
acquires and intends to develop, construct or improve or (ii) 0.25% of the funds
advanced in respect of a loan or other investment. In addition, to the extent
the Advisor directly provides services formerly provided or usually provided by
third parties, including without limitation accounting services related to the
preparation of audits required by the Securities and Exchange Commission,
property condition reports, title services, title insurance, insurance brokerage
or environmental services related to the preparation of environmental
assessments in connection with a prospective or completed investment (the
“Additional Services”), the direct employee costs and burden to the Advisor of
providing the Additional Services shall be Acquisition Expenses. Acquisition
Expenses also include any investment-related expenses due to third parties in
the case of a completed investment, including, but not limited to legal fees and
expenses, travel and communications expenses, costs of appraisals, accounting
fees and expenses, third-party brokerage or finder’s fees, title insurance,
premium expenses and other closing costs. Acquisition Expenses also include any
payments made to (i) a

2

--------------------------------------------------------------------------------








prospective seller of an asset, (ii) an agent of a prospective seller of an
asset, or (iii) a party that has the right to control the sale of an asset
intended for investment by the Company that are not refundable and that are not
ultimately applied against the purchase price for such asset (“Non-Refundable
Payments”).
Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses but including the Acquisition and Advisory Fees, paid by any Person to
any other duly qualified and licensed Person (including any fees or commissions
paid by or to any duly qualified and licensed Affiliate of the Company or the
Advisor) in connection with making or investing in Mortgages or other loans or
the purchase, development or construction of an Asset, including, without
limitation, real estate commissions, selection fees, investment banking fees,
third party seller’s fees (to the extent the Company agrees to pay any such fees
as part of an acquisition), Development Fees, Construction Fees, non-recurring
management fees, loan fees, points or any other fees of a similar nature.
Excluded shall be Development Fees and Construction Fees paid to any Person not
affiliated with the Sponsor in connection with the actual development and
construction of any Property.
Acquisition and Advisory Fees. The fees payable to the Advisor pursuant to
Section 3.01(b).
Additional Services. Additional Services shall have the meaning ascribed to such
term in the definition of Acquisition Expenses.
Advisor. Behringer Harvard Multifamily Advisors I, LLC, a Texas limited
liability company, any successor advisor to the Company, or any Person to which
Behringer Harvard Multifamily Advisors I, LLC or any successor advisor
subcontracts all or substantially all of its functions.
Affiliate or Affiliated. As to any Person, (i) any Person directly or indirectly
owning, controlling or holding, with the power to vote, 10% or more of the
outstanding voting securities of such other Person; (ii) any Person 10% or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with power to vote, by such other Person; (iii) any Person,
directly or indirectly, controlling, controlled by, or under common control with
such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner. For the
avoidance of doubt, for the purposes of Article V of this Agreement, the
Company, the Operating Partnership and their respective subsidiaries shall not
be considered Affiliates of the Advisor and vice versa.
Articles of Incorporation. The Articles of Incorporation of the Company filed
with the Maryland State Department of Assessments and Taxation in accordance
with the Maryland General Corporation Law, as amended or restated from time to
time.
Assets. Properties, Mortgages, loans and other direct or indirect investments
(other than investments in bank accounts, money market funds or other current
assets) owned by the Company, directly or indirectly through one or more of its
Affiliates or Joint Ventures or through other investment interests.

3

--------------------------------------------------------------------------------








Asset Management Fee. The fee payable to the Advisor for day-to-day professional
management services in connection with the Company and its investments in Assets
pursuant to Section 3.01(a) of this Agreement.
Automatic Extension. Automatic extension shall have the meaning ascribed to such
term in Section 4.01.
Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets before deduction for depreciation, bad debts or other
non-cash reserves, computed by taking the average of the values at the end of
each month during the period.
Base Fee Amount. Base Fee Amount shall have the meaning ascribed to such term in
Section 3.01(d).
Board. The Board of Directors of the Company.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Change of Control. Any (i) event (including, without limitation, issue, transfer
or other disposition of Common Shares of capital stock of the Company or equity
interests in the Operating Partnership, merger, share exchange or consolidation)
after which any “person” (as that term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of securities of the Company or
the Operating Partnership representing greater than 50% of the combined voting
power of the Company’s or the Operating Partnership’s then outstanding
securities, respectively; provided, that, a Change of Control shall not be
deemed to occur as a result of any widely distributed public offering of the
Common Shares or (ii) direct or indirect sale, transfer, conveyance or other
disposition (other than pursuant to clause (i)), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company or the Operating Partnership, taken as a whole, to any “person” (as that
term is used in Sections 13(d) and 14(d) of the Exchange Act).
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean the
provision as in effect from time to time, as the any successor provision
thereto, as interpreted by any applicable regulations as in effect from time to
time.
Common Shares. Any shares of the Company’s common stock, par value $0.0001 per
share.
Company. Behringer Harvard Multifamily REIT I, Inc., a corporation organized
under the laws of the State of Maryland. Unless the context clearly indicates
otherwise, references to the Company shall include its direct and indirect
subsidiaries, including the Operating Partnership.
Construction Fee. A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a Property.

4

--------------------------------------------------------------------------------








Contract Purchase Price. The amount (i) actually paid and/or budgeted by the
Company in respect of the purchase, development, construction or improvement of
a Property, (ii) of funds advanced by the Company with respect to a Mortgage or
other loan or (iii) actually paid and/or budgeted by the Company in respect to
the purchase of other Assets, in each case exclusive of Acquisition Fees and
Acquisition Expenses but including any debt obtained or entered into at or prior
to the purchase, development, construction or improvement of an Asset and used
to fund such transaction (and excluding, to the extent necessary to avoid double
counting, any debt financing obtained subsequent to the purchase, development,
construction or improvement of an Asset).
Convertible Preferred Shares. Any shares of the Company’s Series A
non-participating, voting, cumulative, convertible 7.0% preferred stock, par
value $0.0001 per share.
Cost of Investment. For each Asset, (i) with respect to an Asset wholly owned by
the Company or any wholly owned subsidiary, the Fully Loaded Cost, and (ii) in
the case of an Asset owned by any Joint Venture or in some other manner in which
the Company is a co-venturer or partner or otherwise a co-owner, (A) the Fully
Loaded Cost if the Company (or any subsidiary) controls the Asset; owns a
majority interest, directly or indirectly, in the Asset; or provides a
substantial amount of services in the acquisition, development, or management of
the Asset (as determined by a majority of the Independent Directors) or (B) the
portion of the Fully Loaded Cost that is attributable to the Company’s
investment in the Joint Venture or other interest in such Asset if the Company
does not control, own a majority of, or provide substantial services in the
acquisition, development, or management of, the Asset.
Dealer Manager. Behringer Securities LP, an Affiliate of the Advisor, or such
Person selected by the Board to act as the dealer manager for an Offering.
Debt Financing Fee. Debt Financing Fee shall have the meaning ascribed to such
term in Section 3.01(d).
Development Fee. A fee for the packaging of an Asset, including the negotiation
and approval of plans, and any assistance in obtaining zoning and necessary
variances and financing for a specific development Property, either initially or
at a later date.
Director. A member of the Board.
Distributions. Any dividends or other distributions of money or other property
by the Company to holders of Common Shares, including distributions that may
constitute a return of capital for federal income tax purposes but excluding
distributions that constitute the redemption of any Common Shares and excluding
distributions on any Common Shares before their redemption.
Excess Amount. Excess Amount shall have the meaning ascribed to such term in
Section 3.04.
Exchange Act. The Securities Exchange Act of 1934, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Exchange Act
shall mean such

5

--------------------------------------------------------------------------------








provision as in effect from time to time, as the same may be amended, and any
successor provision thereto, as interpreted by any applicable regulations as in
effect from time to time.
Existing Credit Facility. Credit Facility means that certain Credit Agreement,
dated as of March 26, 2010 among the Operating Partnership and Behringer Harvard
Orange, LLC (d/b/a Grand Reserve Orange) collectively as borrower, and Northmarq
Capital, LLC, as lender, which provides for a senior secured revolving credit
facility of $150,000,000.
Expense Year. Expense Year shall have the meaning ascribed to such term in
Section 3.04.
FINRA. The Financial Industry Regulatory Authority, Inc.
Fully Loaded Cost. The Contract Purchase Price of an Asset at the time of
acquisition (exclusive of closing costs), plus the amount actually paid and/or
budgeted for the development, construction or improvement of the Asset,
inclusive of expenses related thereto.
Grandfathered Transactions. Grandfathered Transactions shall have the meaning
ascribed to such term in Section 3.01(b).
Gross Proceeds. The aggregate purchase price of all Common Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement. For the purpose of computing Gross Proceeds, the purchase price
of any Common Share for which reduced Selling Commissions are paid to the Dealer
Manager or a Soliciting Dealer (where net proceeds to the Company are not
reduced) shall be deemed to be the full amount of the offering price per Common
Share pursuant to the Prospectus for the Offering without reduction.
Independent Director. A Director who is not on the date of determination, and
within the last two years from the date of determination has not been, directly
or indirectly associated with the Sponsor or the Advisor by virtue of (i)
ownership of an interest in the Sponsor, the Advisor or any of their Affiliates,
other than the Company, (ii) employment by the Sponsor, the Company, the Advisor
or any of their Affiliates, (iii) service as an officer or director of the
Sponsor, the Advisor or any of their Affiliates, other than as a Director of the
Company, (iv) performance of services for the Company, other than as a Director
of the Company, (v) service as a director or trustee of more than three real
estate investment trusts organized by the Sponsor or advised by the Advisor, or
(vi) maintenance of a material business or professional relationship with the
Sponsor, the Advisor or any of their Affiliates. Notwithstanding the foregoing,
and consistent with (v) above, serving as a director of or receiving director
fees from or owning an interest in a REIT or other real estate program organized
by the Sponsor or advised or managed by the Advisor or its Affiliates shall not,
by itself, cause a Director to be deemed associated with the Sponsor or the
Advisor. A business or professional relationship is considered material if the
aggregate annual gross revenue derived by the Director from the Sponsor, the
Advisor and their Affiliates (excluding fees for serving as a director of the
Company or other REIT or real estate program organized or advised or managed by
the Advisor or its Affiliates) exceeds five percent of either the Director’s
annual gross income during either of the last two years or the Director’s net
worth on a fair market value basis. An indirect association with the Sponsor or
the Advisor

6

--------------------------------------------------------------------------------








shall include circumstances in which a Director’s spouse, parent, child,
sibling, mother- or father-in-law, son- or daughter-in-law, or brother- or
sister-in-law is or has been associated with the Sponsor, the Advisor, any of
their Affiliates, or the Company.
Initial Investment. Initial Investment shall have the meaning ascribed to such
term in Section 6.13.
Initial Transferred Executives. Initial Transferred Executives shall have the
meaning given to such term in the Master Modification Agreement.
Intellectual Property Rights. All rights, titles and interests, whether foreign
or domestic, in and to any and all trade secrets, confidential information
rights, patents, invention rights, copyrights, service marks, trademarks,
know-how, or similar intellectual property rights and all applications and
rights to apply for such rights, as well as any and all moral rights, rights of
privacy, publicity and similar rights and license rights of any type under the
laws or regulations of any governmental, regulatory, or judicial authority,
foreign or domestic and all renewals and extensions thereof.
Joint Venture Financing. Joint Venture Financing shall have the meaning ascribed
to such term in Section 3.01(d).
Joint Ventures. A legal organization formed to provide for the sharing of the
risks and rewards in an enterprise co-owned and operated for mutual benefit by
two or more business partners and established to acquire or hold Assets.
Listing or Listed. The filing of a Form 8-A to register any class of the
Company’s securities on a national securities exchange and an original listing
application related thereto; provided, that the Shares shall not be deemed to be
Listed until trading in the Shares shall have commenced on the relevant national
securities exchange.
LPA. A limited partnership agreement (or other organizational agreement or other
contract) involving the Company or any of its Affiliates that is entered into or
made effective to memorialize a development/redevelopment project.
Master Modification Agreement. Master Modification Agreement shall have the
meaning ascribed to such term in the recitals.
Mortgages. In connection with mortgage financing provided, invested in or
purchased by the Company, all of the notes, deeds of trust, security interests
or other evidence of indebtedness or obligations, which are secured or
collateralized by Real Property owned by the borrowers under such notes, deeds
of trust, security interests or other evidence of indebtedness or obligations.
NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts adopted by the North American Securities Administrators Association on
May 7, 2007, and in effect on the date hereof.

7

--------------------------------------------------------------------------------








Net Income. For any period, the Company’s total revenues applicable to that
period, less the total expenses applicable to the period other than additions to
reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Assets.
Non-Refundable Payments. Non-Refundable Payments shall have the meaning ascribed
to such term in the definition of Acquisition Expenses.
Offering. Any public offering of Shares pursuant to an effective registration
statement filed under the Securities Act, other than a public offering of Shares
under a distribution reinvestment plan.
Operating Partnership. Behringer Harvard Multifamily OP I LP, a Delaware limited
partnership, through which the Company may own Assets.
Person. An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.
Preferred Shares. Any shares of the Company’s preferred stock, par value $0.0001
per share, including the Convertible Preferred Shares.
Property or Properties. As the context requires, any, or all, respectively, of
the Real Property acquired by the Company, either directly or indirectly
(whether through Joint Ventures or other investment interests, regardless of
whether the Company consolidates the financial results of these entities).
Proprietary Property. All modeling algorithms, tools, computer programs,
know-how, methodologies, processes, technologies, ideas, concepts, skills,
routines, subroutines, operating instructions and other materials and aides used
in performing the duties set forth in Section 2.02 that relate to advice
regarding current and potential Assets, and all modifications, enhancements and
derivative works of the foregoing.
Prospectus. Prospectus has the meaning set forth in Section 2(a)(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 253 of the General Rules and Regulations under the Securities
Act, or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities of the
Company.
Real Property or Real Estate. Land, rights in land (including leasehold
interests), and any buildings, structures, improvements, furnishings, fixtures
and equipment located on or used in connection with land and rights or interests
in land.
REIT. A corporation, trust, association or other legal entity (other than a real
estate syndication) that is engaged primarily in investing in interests in Real
Estate (including fee ownership and leasehold interests) or in loans secured by
Real Estate or both in accordance with Sections 856 through 860 of the Code.

8

--------------------------------------------------------------------------------








Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Company or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which gives rise to insurance claims or
condemnation awards; (D) the Company or the Operating Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, conveys or relinquishes its interest in any Mortgage or other loan or
portion thereof (including with respect to any Mortgage or other loan, all
payments thereunder or in satisfaction thereof other than regularly scheduled
interest payments of amounts owed pursuant to the Mortgage or other loan) and
any event with respect to a Mortgage or other loan which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified in clause (i) (A) through (E) above in which
the proceeds of such transaction or series of transactions are reinvested in one
or more Assets within 180 days thereafter.
Securities Act. The Securities Act of 1933, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Securities Act
shall mean the provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
Self-Management Closing Date. Self-Management Closing Date shall have the
meaning ascribed to such term in the Master Modification Agreement.
Selling Commissions. Any and all commissions payable to underwriters, dealer
managers or other broker-dealers in connection with the sale of Shares,
including, without limitation, commissions payable to Behringer Securities LP.
Shares. Shares of stock of the Company of any class or series, including Common
Shares or Preferred Shares.
Soliciting Dealers. Broker-dealers who are members of FINRA, or that are exempt
from broker-dealer registration, and who, in either case, have executed
participating broker or other agreements with the Dealer Manager to sell Shares.

9

--------------------------------------------------------------------------------








Special Committee. The committee of the Board formed and authorized with respect
to certain self-management transactions, the members of which are, as of the
Effective Date, E. Alan Patton, Jonathan L. Kempner, Roger D. Bowler and Sami S.
Abbasi.
Sponsor. Sponsor has the meaning ascribed to such term in the Articles of
Incorporation.
Stockholders. The record holders of the Company’s Shares as maintained in the
books and records of the Company or its transfer agent.
Subsequent Transactions. Subsequent Transactions shall have the meaning ascribed
to such term in Section 3.01(b).
Termination Date. The date of termination of this Agreement.
Texas Tax Code. The Texas Tax Code as amended by Texas H.B. 3, 79th Leg., 3rd
C.S. (2006). Reference to any provision of the Texas Tax Code Act shall mean the
provision as in effect from time to time, as the same may be amended, and any
successor provision thereto, as interpreted by any applicable administrative
rules as in effect from time to time.
Third Party Engagements. Third Party Engagements shall have the meaning ascribed
to such term in Section 3.01(d).
Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under generally accepted accounting principles, which are
in any way related to the operation of the Company or to Company business,
including the Asset Management Fee, but excluding (i) the expenses of raising
capital such as organization and offering expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (ii) interest payments, (iii)
taxes, (iv) non-cash expenditures such as depreciation, amortization and bad
debt reserves, (v) Acquisition Fees and Acquisition Expenses, (vi) real estate
commissions on the Sale of Assets, and (vii) other fees and expenses connected
with the acquisition, disposition, management and ownership of real estate
interests, mortgage loans or other property (including the costs of foreclosure,
insurance premiums, legal services, maintenance, repair and improvement of
property).
Value of Investment. For each Asset, if available, (i) with respect to an Asset
wholly owned by the Company or any wholly owned subsidiary, the Asset’s value
established by the most recent independent valuation report (without reduction
for depreciation, bad debts or other non-cash reserves), and (ii) in the case of
an Asset owned by any Joint Venture or in some other manner in which the Company
is a co-venturer or partner or otherwise a co-owner, (A) the Asset’s value
established by the most recent independent valuation report (without reduction
for depreciation, bad debts or other non-cash reserves) if the Company (or any
subsidiary) controls the Asset; owns a majority interest, directly or
indirectly, in the Asset; or provides a substantial amount of services in the
acquisition, development, or management of the Asset (as determined by a
majority of the Independent Directors) or (B) the portion of the Asset’s value
established by the most recent independent valuation report (without reduction
for depreciation, bad debts or other

10

--------------------------------------------------------------------------------








non-cash reserves) that is attributable to the Company’s investment in the Joint
Venture or other interest in such Asset if the Company does not control, own a
majority of, or provide substantial services in the acquisition, development, or
management of, the Asset. Nothing in this definition is intended to obligate the
Advisor to obtain independent valuations at any point in time beyond those
specified in the Prospectus most recently used prior to the date of this
Agreement.
ARTICLE II


THE ADVISOR
2.01    Appointment. The Company hereby appoints the Advisor to serve as its
advisor on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment.
2.02    Duties of the Advisor.
(a)    The Advisor shall be deemed to be in a fiduciary relationship to the
Company and its Stockholders. Subject to Section 2.08, the Advisor undertakes to
use its commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board. In
performing its duties, subject to the supervision of the Board and consistent
with the provisions of the Articles of Incorporation and Bylaws, the Advisor
shall, either directly or by engaging a duly qualified and licensed Affiliate of
the Advisor or other duly qualified and licensed Person:
(i)    provide the Company with research and economic and statistical data in
connection with the Assets and investment policies;
(ii)    manage the Company’s day-to-day operations and perform and supervise the
various administrative functions reasonably necessary for the management and
operations of the Company;
(iii)    maintain and preserve the books and records of the Company, including
stock books and records reflecting a record of the Stockholders and their
ownership of the Company’s Shares;
(iv)    investigate, select, and, on behalf of the Company, engage and conduct
business with the duly qualified and licensed Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to duly qualified and licensed consultants, accountants,
correspondents, lenders, technical advisors, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for
collection, insurers, insurance agents, banks, builders, developers, property
owners, mortgagors, property management companies, transfer agents and any and
all agents for any of the foregoing, including duly qualified and licensed
Affiliates of the Advisor, and duly qualified and licensed Persons acting in any

11

--------------------------------------------------------------------------------








other capacity deemed by the Advisor necessary or desirable for the performance
of any of the foregoing services, including but not limited to entering into
contracts in the name of the Company with any of the foregoing;
(v)    consult with the officers and the Board and assist the Board in the
formulation and implementation of the Company’s financial policies, and, as
necessary, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company;
(vi)    subject to the provisions of Sections 2.02(a)(viii) and 2.03 hereof, (i)
locate, analyze and select potential investments in Assets, (ii) structure and
negotiate the terms and conditions of transactions pursuant to which investment
in Assets will be made; (iii) make investments in Assets on behalf of the
Company or the Operating Partnership in compliance with the investment
objectives and policies of the Company; (iv) arrange for financing and
refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with the
investments in, Assets; and (v) enter into leases of Property and service
contracts for Assets with duly qualified and licensed Persons and, to the extent
necessary, perform all other operational functions for the maintenance and
administration of the Assets, including the servicing of Mortgages;
(vii)    provide the Board with periodic reports regarding prospective
investments in Assets;
(viii)    obtain the prior approval of the Board (including a majority of all
Independent Directors) for any and all investments in Assets;
(ix)    negotiate on behalf of the Company with banks or lenders for loans to be
made to the Company, negotiate on behalf of the Company with investment banking
firms and broker-dealers, and negotiate private sales of Shares and other
securities of the Company or obtain loans for the Company, as and when
appropriate, but in no event in such a way so that the Advisor shall be acting
as broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company;
(x)    obtain reports (which may be prepared by or for the Advisor or its
Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Company in Assets;
(xi)    from time to time, or at any time reasonably requested by the Board,
make reports to the Board of its performance of services to the Company under
this Agreement;

12

--------------------------------------------------------------------------------








(xii)    assist the Company in arranging for all necessary cash management
services;
(xiii)    deliver to or maintain on behalf of the Company copies of all
appraisals obtained in connection with the investments in Assets;
(xiv)    upon request of the Company, act, or obtain the services of duly
qualified and licensed others to act, as attorney-in-fact or agent of the
Company in making, acquiring and disposing of Assets, disbursing, and collecting
the funds, paying the debts and fulfilling the obligations of the Company and
retaining counsel or other advisors to assist in handling, prosecuting and
settling any claims of the Company, including foreclosing and otherwise
enforcing mortgage and other liens and security interests comprising any of the
Assets;
(xv)    supervise the preparation and filing and distribution of returns and
reports to governmental agencies and to Stockholders and other investors and act
on behalf of the Company;
(xvi)    provide office space, equipment and duly qualified and licensed
personnel as required for the performance of the foregoing services as Advisor;
(xvii)    assist the Company in preparing all reports and returns required by
the Securities and Exchange Commission, Internal Revenue Service and other state
or federal governmental agencies; and
(xviii)    do all things necessary to assure its ability to render the services
described in this Agreement.
(b)    Following the hiring of the Initial Transferred Executives by the
Company, as contemplated by and permitted under Section 7.1 of the Master
Modification Agreement, (i) the Company shall cause such Initial Transferred
Executives and any other employees of the Company and its Affiliates to
cooperate with and assist the Advisor as is reasonably necessary or appropriate
in order to enable the Advisor to continue to perform the duties described in
Section 2.02(a), and (ii) the Advisor shall cause its employees to cooperate
with and assist the Initial Transferred Executives as is reasonably necessary or
appropriate, consistent with past practice. The Company acknowledges and agrees
that certain of the duties of Advisor provided hereunder were previously
performed (or performed in part) by the Initial Transferred Executives, who are
no longer employed by the Advisor or its Affiliates as a result of the
transactions to be consummated upon the execution and delivery of the Master
Modification Agreement but will perform such services for the Company as
employees of the Company. As a result, the Company acknowledges and agrees that
the duties of the Advisor (from and after the date hereof) shall be modified as
is reasonably necessary to reflect the fact that the Initial Transferred
Executives are no longer employed by Advisor, irrespective of whether such
Initial Transferred Executive remains employed by the Company. If any of the
Initial Transferred Executives cease their employment with the Company during
the term of this

13

--------------------------------------------------------------------------------








Agreement, the Company shall use commercially reasonable efforts to hire a
replacement employee as promptly as is reasonably practicable to perform the
duties and functions of such Initial Transferred Executive. If the Company has
not hired such a replacement employee and the Advisor reasonably determines that
a replacement is necessary to perform the duties of such Initial Transferred
Executive prior to the Company hiring a replacement employee, the Advisor may,
at any time after the respective Initial Transferred Executive ceases to be
employed by the Company, in its discretion, hire or assign an employee to
perform the duties and functions of such Initial Transferred Executive under
this Agreement on a temporary basis; provided, that such employee is reasonably
acceptable to the Company. The Company shall be responsible for the cost of any
such temporary employee’s compensation and benefits; provided, however, that if
such temporary employee does not allocate all of his or her business time to
providing services to or for the Company, then the Company shall only be
responsible for a percentage of such costs equal to the percentage of such
temporary employee’s business time spent on providing services to or for the
Company. If the Company has not hired a replacement employee (on a temporary or
permanent basis) within 120 days of such Initial Transferred Executive ceasing
employment with the Company, the Advisor may, in its discretion, hire a
permanent employee (or make a temporary employee permanent) upon notice to the
Company, in which case (x) such permanent employee shall be deemed to be a
“Specified Employee” under the Master Modification Agreement and (y) the
Adjustment Amount specified in Section 3.01(a) shall be reduced by an amount
equal to the total annual compensation and benefits of such permanent employee;
provided that the Advisor may not hire such a permanent employee (or make such a
temporary employee permanent) after April 1, 2014 without the prior consent of
the Company.
2.03    Authority of Advisor.
(a)    Pursuant to the terms of this Agreement (including the restrictions
included in this Section 2.03 and in Section 2.06), and subject to the
continuing and exclusive authority of the Board over the management of the
Company, the Board hereby delegates to the Advisor the authority to (i) locate,
analyze and select investment opportunities, (ii) structure the terms and
conditions of transactions pursuant to which investments will be made or
acquired for the Company or the Operating Partnership, (iii) acquire Properties,
make and acquire Mortgages and other loans and invest in other Assets in
compliance with the investment objectives and policies of the Company, (iv)
arrange for financing or refinancing of Assets, (v) enter into leases for the
Properties and service contracts for the Assets with duly qualified and licensed
non-affiliated and Affiliated Persons, including oversight of non-affiliated and
Affiliated Persons that perform property management, acquisition, advisory,
disposition or other services for the Company, (vi) oversee duly qualified and
licensed property managers and other Persons who perform services for the
Company, and (vii) arrange for, or provide, accounting and other record-keeping
functions at the Asset level.

14

--------------------------------------------------------------------------------








(b)    Notwithstanding the foregoing, any investment in Assets by the Company or
the Operating Partnership (as well as any financing acquired by the Company or
the Operating Partnership in connection with the investment), will require the
prior approval of the Board (including a majority of the Independent Directors).
(c)    The prior approval of a majority of the Independent Directors and a
majority of the Board not otherwise interested in the transaction will be
required for each transaction with the Advisor or its Affiliates.
(d)    If a transaction requires approval by the Board, the Advisor will deliver
to the Directors all documents required by them to properly evaluate the
proposed transaction.
The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03. If and to the extent the
Board so modifies or revokes the authority contained herein, the Advisor shall
henceforth submit to the Board for prior approval the proposed transactions
involving investments in Assets as thereafter require prior approval, provided
however, that the modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company prior to the date of receipt by the Advisor of
the notification.
2.04    Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or in the name of the
Company and may collect and deposit into any account or accounts, and disburse
from any account or accounts, any money on behalf of the Company, under the
terms and conditions as the Board may approve, provided that no funds of the
Company or the Operating Partnership shall be commingled nor shall any of such
funds be commingled with the funds of the Advisor; and the Advisor shall from
time to time render accountings of the collections and payments to the Board,
its Audit Committee and the auditors of the Company.
2.05    Records; Access. The Advisor shall maintain records of all its
activities hereunder and make the records available for inspection by the Board,
the Initial Transferred Executives and by counsel, auditors and authorized
agents of the Company, at any time or from time to time during normal business
hours, consistent with past practice. The Advisor shall at all reasonable times
have access to the books and records of the Company.
2.06    Limitations on Activities. Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT, (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended, or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, the Shares or any of the Company’s securities, or
otherwise not be permitted by the Articles of Incorporation or Bylaws, except if
the action shall be ordered by the Board, in which case the Advisor shall notify
promptly the Board of the Advisor’s judgment of the potential impact of the
action and shall refrain from taking the action until it receives further
clarification or instructions from the Board. In such event the Advisor shall
have no liability for acting in accordance with the specific instructions of the
Board so

15

--------------------------------------------------------------------------------








given. The Advisor, its directors, officers, employees and stockholders, and the
directors, officers, employees and stockholders of the Advisor’s Affiliates
shall not be liable to the Company or to the Board for any act or omission by
the Advisor, its directors, officers, employees or stockholders, or for any act
or omission of any Affiliate of the Advisor, its directors, officers or
employees or stockholders except as provided in Section 5.02 of this Agreement.
2.07    Relationship with Directors. Directors, officers and employees of the
Advisor or an Affiliate of the Advisor may serve as Directors, officers or
employees of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director shall receive any compensation
from the Company for serving as a Director other than reasonable reimbursement
for travel and related expenses incurred in attending meetings of the Board.
2.08    Other Activities of the Advisor. Nothing herein contained shall prevent
the Advisor or its Affiliates from engaging in other activities, including,
without limitation, the rendering of advice to other Persons (including other
REITs) and the management of other programs advised, sponsored or organized by
the Advisor or its Affiliates; nor shall this Agreement limit or restrict the
right of any director, officer, employee, or stockholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall report to the Board the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
which creates or could create a conflict of interest between the Advisor’s
obligations to the Company and its obligations to or its interest in any other
Person. The Advisor or its Affiliates shall promptly disclose to the Board
knowledge of such condition or circumstance. The Advisor shall inform the Board
at least quarterly of the investment opportunities that have been offered to
other programs with similar investment objectives sponsored by the Sponsor,
Advisor, Director or their Affiliates. If the Sponsor, Advisor, Director or
Affiliates thereof have sponsored other investment programs with similar
investment objectives which have investment funds available at the same time as
the Company, it shall be the duty of the Board (including the Independent
Directors) to adopt a reasonable method by which investments are to be allocated
to the competing investment entities and to use their best efforts to apply such
method fairly to the Company. Nothing contained in this Agreement shall prevent
the Advisor or its Affiliates from enforcing their rights under the Master
Modification Agreement.

16

--------------------------------------------------------------------------------








[***] Confidential material redacted and filed separately with the Commission.
ARTICLE III


COMPENSATION AND REIMBURSEMENT OF SPECIFIED COSTS
3.01    Fees. The following fees are payable for services that, for the
avoidance of doubt, are other than Additional Services.
(a)    Asset Management Fee. The Company shall pay the Advisor a monthly Asset
Management Fee on the 15th day of each month in an amount equal to 1/12th of
0.50% of the sum of, for each and every Asset, the higher of the Cost of
Investment or the Value of Investment. Commencing with the Asset Management Fee
payable on August 15, 2013 and through the termination of this Agreement, in
recognition of the transfer of the Initial Transferred Executives to the Company
and the associated reduction in the duties of the Advisor as contemplated by
Section 2.02(b), the total amount of Asset Management Fees paid by the Company
to the Advisor each month shall be reduced by $150,000 (the “Adjustment
Amount”). The Advisor, in its sole discretion, may waive, reduce or defer all or
any portion of the Asset Management Fee to which it would otherwise be entitled.
(b)    Acquisition and Advisory Fees. The Company shall pay the Advisor a fee,
as Acquisition and Advisory Fees, in the amount of 1.75% of the Contract
Purchase Price of each Asset for which the subject transaction (i) was approved
prior to the Effective Date or (ii) is set forth on Exhibit A attached hereto
(collectively, the “Grandfathered Transactions”) and 1.575% of the Contract
Purchase Price of each other Asset for which a transaction was approved after
the Effective Date (the “Subsequent Transactions”). The total of all Acquisition
Fees and any Acquisition Expenses shall be limited in accordance with the
Articles of Incorporation. Acquisition and Advisory Fees and Acquisition
Expenses shall be paid as follows: (1) for real property (including properties
where development/redevelopment is expected), at the time of acquisition, (2)
for development/redevelopment projects (other than the initial acquisition of
the real property), at the time of entry into or effectiveness of the respective
LPA based on the estimated development costs for such transaction as set forth
in the applicable LPA or (if not set forth in the LPA) otherwise approved by the
Board, except that with respect to the current projects referred to as *** and
***, such Acquisition and Advisory Fees and Acquisition Expenses shall instead
be paid when the final budget with respect to such project has been approved,
and (3) for loans and similar assets (including without limitation mezzanine
loans), quarterly based on the value of loans made or acquired. In the case of a
development/redevelopment project subject to clause (2) above, upon completion
of the development/redevelopment project, the Company shall determine the actual
amounts paid with respect to such development/redevelopment project. To the
extent the amounts actually paid vary from the budgeted amounts on which the
Acquisition and Advisory Fee was initially based, the Advisor will pay or
invoice the Company for 1.75%, in the case of Grandfathered Transactions, or
1.575%, in the case of Subsequent Transactions, of the budget variance such that
the Acquisition and Advisory Fee is ultimately 1.75%, in the case of
Grandfathered Transactions, or 1.575%, in the

17

--------------------------------------------------------------------------------



case of Subsequent Transactions, of amounts expended on such
development/redevelopment project. The Advisor, in its sole discretion, may
waive, reduce or defer all or any portion of the Acquisition and Advisory Fees
to which it would otherwise be entitled. For the avoidance of doubt, this
Section 3.01(b) shall be subject to Section 8.15 of the Master Modification
Agreement.
(c)    [Intentionally Omitted]
(d)    Debt Financing Fee. In the event of any debt financing obtained by or for
the Company (including any refinancing of debt) directly or indirectly through
one or more of its Affiliates or any Joint Venture or through other investment
interests, the Company will pay to the Advisor a debt financing fee (the “Debt
Financing Fee”) in an amount equal to 1.0%, in the case of Grandfathered
Transactions, or 0.9%, in the case of Subsequent Transactions, of the amount
available under the financing (such amount, the “Base Fee Amount”); provided,
however, that from and after the Effective Date with respect to any debt
financing obtained directly or indirectly by or through a Joint Venture or other
co-investment arrangement with a third party (a “Joint Venture Financing”), (x)
the Debt Financing Fee payable by the Company to the Advisor shall be an amount
equal to the applicable Base Fee Amount multiplied by the percentage of the
Company’s

18

--------------------------------------------------------------------------------



ownership interest in the Joint Venture or other arrangement obtaining the Joint
Venture Financing and (y) the Company shall promptly reimburse the Advisor for
all third party costs incurred by the Advisor in connection with such financing,
including the cost of any third party engaged to assist with sourcing debt
financing (“Third Party Engagements”). With respect to any Joint Venture
Financing, the Advisor shall reasonably cooperate with the Company with respect
to the negotiation of any Third Party Engagements. With respect to any debt
financing other than a Joint Venture Financing, the Advisor shall pay all costs
of any Third Party Engagements. Nothing herein shall prevent the Advisor from
entering into fee-splitting arrangements with third parties with respect to the
Debt Financing Fee. Notwithstanding anything to the contrary, no Debt Financing
Fee shall be payable after the date of this Agreement with respect to funds
advanced under the Existing Credit Facility to the extent such financing is
obtained based on the amount committed under the Existing Credit Facility as the
date of this Agreement. The Advisor, in its sole discretion, may waive, reduce
or defer all or any portion of the Debt Financing Fee to which it would
otherwise be entitled.
(e)    Development Fee. If the Advisor or an Affiliate provides the development
services, the Company shall pay the Advisor Development Fees in amounts that are
usual and customary for comparable services rendered to similar projects in the
geographic market; provided, however, that a majority of the Independent
Directors must determine that such Development Fees are fair and reasonable and
on terms and conditions not less favorable than those available from
unaffiliated third parties. Development Fees will include the reimbursement of
the specified cost incurred by the Advisor of engaging third parties for such
services. The Company will not pay Advisor a Development Fee if the Advisor or
any of its Affiliates elects to receive an Acquisition and Advisory Fee with
respect to the subject project. The Advisor, in its sole discretion, may waive,
reduce or defer all or any portion of the Development Fee to which it would
otherwise be entitled. Notwithstanding the above, the Advisor may engage (on
behalf of the Company) third parties to provide development services pursuant to
its authority under Section 2.03 and pay such third parties all applicable
Development Fees in amounts that are usual and customary for comparable services
rendered to similar projects in the geographic market.
3.02    Expenses.
(a)    In addition to the compensation paid to the Advisor pursuant to Section
3.01 hereof, the Company shall pay directly or reimburse the Advisor for all of
the costs and expenses paid or incurred by the Advisor that are in any way
related to the operations of the Company or the business of the Company or the
services the Advisor provides to the Company pursuant to this Agreement,
including, but not limited to:
(i)    Acquisition Fees and Acquisition Expenses;
(ii)    the actual cost of goods, services and materials used by the Company and
obtained from Persons not affiliated with the Advisor, other than Acquisition
Expenses, including brokerage fees paid in connection with the purchase and sale
of Shares or other securities;

19

--------------------------------------------------------------------------------



(iii)    interest and other costs for borrowed money, including discounts,
points and other similar fees;
(iv)    taxes and assessments on income or property and taxes as an expense of
doing business;
(v)    costs associated with insurance required in connection with the business
of the Company or by the Board;
(vi)    expenses of managing and operating Assets owned by the Company, whether
or not payable to an Affiliate of the Advisor;
(vii)    all expenses in connection with payments to the Board for attendance at
meetings of the Board and Stockholders;
(viii)    except as otherwise limited by the Articles of Incorporation, expenses
associated with Listing or with the issuance and distribution of Shares and
other securities of the Company, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees and Listing and
registration fees;
(ix)    expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders;
(x)    expenses of organizing, reorganizing, liquidating or dissolving the
Company and the expenses of filing or amending the Articles of Incorporation;
(xi)    expenses of any third party transfer agent for the Shares and of
maintaining communications with Stockholders, including the cost of preparation,
printing, and mailing annual reports and other Stockholder reports, proxy
statements and other reports required by governmental entities;
(xii)    personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described herein, including but not
limited to reasonable salaries and wages, benefits and overhead of all employees
directly involved in the performance of such services; provided, that no
reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives a separate fee other than in connection with the Advisor
directly providing the Additional Services; and
(xiii)    administrative services costs, including but not limited to internal
audit, accounting, legal, information technology, shareholder services, human
resources, marketing support, real estate transactional support, risk management
and cash management services costs.
It is the intent of the parties that the Company pay directly the expenses
related to functions or services performed for the Company by the Initial
Transferred Executives.

20

--------------------------------------------------------------------------------



However, if the Advisor inadvertently (or by agreement with the Company) incurs
any such expenses, the Company shall promptly reimburse Advisor for such costs.
The Advisor and the Company shall use commercially reasonable efforts to
coordinate with each other to prevent the incurrence of duplicative expenses
with respect to the Initial Transferred Expenses.


(b)    Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Section 3.02 shall be reimbursed no less than quarterly to the
Advisor within 60 days after the end of each quarter. The Advisor shall prepare
a statement documenting the expenses of the Company during each quarter, and
shall deliver the statement to the Company within 45 days after the end of each
quarter.
(c)    Notwithstanding anything to the contrary in this Section 3.02, (i) the
Advisor will be responsible for paying all of the investment-related expenses
that the Company or the Advisor incurs that are due to third parties or in
connection with providing the Additional Services with respect to investments
the Company does not make other than Non-Refundable Payments and (ii) the
Company shall be responsible for paying directly or reimbursing the Advisor for
all Non-Refundable Payments.
3.03    Other Services. Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company other than
set forth in Section 2.02, the services shall be separately compensated at the
rates and in the amounts as are agreed by the Advisor and the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.
3.04    Reimbursement to the Advisor. The Company shall not reimburse the
Advisor for Total Operating Expenses to the extent that Total Operating Expenses
(including the Asset Management Fee), in the four consecutive fiscal quarters
then ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2%
of Average Invested Assets or 25% of Net Income for that period of four
consecutive fiscal quarters. Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company. Reimbursement of all or any
portion of the Total Operating Expenses that exceed the limitation set forth in
the preceding sentence may, at the option of the Advisor, be deferred without
interest and may be reimbursed in any subsequent Expense Year where such
limitation would permit such reimbursement if the Total Operating Expense were
incurred during such period. Notwithstanding the foregoing, if there is an
Excess Amount in any Expense Year and the Independent Directors determine that
all or a portion of such excess was justified, based on unusual and nonrecurring
factors which they deem sufficient, the Excess Amount may be reimbursed to the
Advisor. If the Independent Directors determine such excess was justified, then,
after the end of any fiscal quarter of the Company for which there is an Excess
Amount for the 12 months then ended paid to the Advisor, the Advisor, at the
direction of the Independent Directors, shall cause such fact to be disclosed in
the next quarterly report of the Company or in a separate writing and sent to
the Stockholders within 60 days of such quarter end, together with an
explanation of the factors the Independent Directors considered in determining
that such Excess Amount was justified. Such determination shall be reflected in
the minutes of the meetings of the Board. The Company will not reimburse

21

--------------------------------------------------------------------------------



the Advisor or its Affiliates for services for which the Advisor or its
Affiliates are entitled to compensation in the form of a separate fee. All
figures used in any computation pursuant to this Section 3.04 shall be
determined in accordance with generally accepted accounting principles applied
on a consistent basis.
ARTICLE IV


TERM AND TERMINATION
4.01    Term; Renewal. Subject to Section 4.02 hereof, this Agreement shall
continue in force until June 30, 2014. In the event the Self-Management Closing
Date (as defined in the Master Modification Agreement, the “Self-Management
Closing Date”) does not occur on June 30, 2014 and is extended pursuant to
Section 6.2(b) of the Master Modification Agreement, the term of this Agreement
shall automatically be extended through the Self-Management Closing Date
contemplated by such Section 6.2(b). In the event that the Master Modification
Agreement is terminated pursuant to Section 6.7 of the Master Modification
Agreement due to the Self-Management Closing (as defined in the Master
Modification Agreement) failing to occur by the Outside Date (as defined in the
Master Modification Agreement) for any reason other than the termination of this
Agreement by the Company, the term of this Agreement shall automatically be
extended until the last day of the month in which the six month anniversary of
such termination occurs. If any automatic extension of the term of this
Agreement would cause the then-current term of this Agreement (taking into
account such extension) to exceed one year in length, then such automatic
extension shall be conditioned upon the renewal of the term of this Agreement by
the Board, including the Independent Directors, in accordance with the
requirements of the Articles of Incorporation. Thereafter, this Agreement may be
renewed for an unlimited number of successive one year terms upon the mutual
consent of the parties. It is the duty of the Board to evaluate the performance
of the Advisor before renewing the Agreement.
4.02    Termination. This Agreement will automatically terminate upon Listing.
Notwithstanding the term of this Agreement set forth in Section 4.01, including
any automatic extension of its term pursuant to Section 4.01, this Agreement
also may be terminated at the option of either party upon 60 days written notice
without cause or penalty (if termination is by the Company, then the termination
shall be upon the approval of a majority of the Independent Directors).
Notwithstanding the foregoing, the provisions of Section 4.03, Article V,
Article VI and any other provision of this Agreement specified by the Master
Modification Agreement as surviving shall continue in full force and effect and
shall survive the termination or expiration of this Agreement, including during
any automatic extension as contemplated by Section 4.01.
4.03    Payments to and Duties of Advisor upon Termination.
(a)    After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to and
receive from the Company within 30 days after the effective date of the
termination all unpaid reimbursements of expenses, subject to the provisions of
Section 3.04 hereof and the Master Modification Agreement, and all contingent
liabilities related to fees payable to the Advisor prior to termination of this
Agreement.

22

--------------------------------------------------------------------------------



(b)    The Advisor shall promptly upon termination:
(i)    pay over to the Company all money collected and held for the account of
the Company pursuant to this Agreement, after (unless this Agreement is
terminated upon and in connection with the Self-Management Closing Date)
deducting any accrued compensation and reimbursement for its expenses to which
it is then entitled;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
(iii)    deliver to the Board all assets, including the Assets, and documents of
the Company then in the custody of the Advisor; and
(iv)    cooperate with the Company and take all reasonable actions requested by
the Company to provide an orderly management transition.    
ARTICLE V


INDEMNIFICATION
5.01    Indemnification by the Company. The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, from all liability, claims, damages or losses
arising in the performance of their duties hereunder, and related expenses,
including reasonable attorneys’ fees, to the extent such liability, claims,
damages or losses and related expenses are not fully reimbursed by insurance,
subject to any limitations imposed by the laws of the State of Maryland, the
Articles of Incorporation and the NASAA REIT Guidelines. Notwithstanding the
foregoing, the Company shall not indemnify or hold harmless the Advisor or its
Affiliates, including their respective officers, directors, partners and
employees, for any liability or loss suffered by the Advisor or its Affiliates,
including their respective officers, directors, partners and employees, nor
shall it provide that the Advisor or its Affiliates, including their respective
officers, directors, partners and employees, be held harmless for any loss or
liability suffered by the Company, unless all of the following conditions are
met: (i) the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, have determined, in good faith, that the
course of conduct which caused the loss or liability was in the best interests
of the Company; (ii) the Advisor or its Affiliates, including their respective
officers, directors, partners and employees, were acting on behalf of or
performing services of the Company; (iii) the liability or loss was not the
result of negligence or misconduct by the Advisor or its Affiliates, including
their respective officers, directors, partners and employees; and (iv) the
indemnification or agreement to hold harmless is recoverable only out of the
Company’s net assets and not from stockholders. Notwithstanding the foregoing,
the Advisor and its Affiliates, including their respective officers, directors,
partners and employees, shall not be indemnified by the Company for any losses,
liability or expenses arising from or out of an alleged violation of federal or
state securities laws by such party unless one or more of the following
conditions are met: (i) there has been a successful adjudication on the merits
of each

23

--------------------------------------------------------------------------------



count involving alleged securities law violations as to the particular
indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; and (iii) a
court of competent jurisdiction approves a settlement of the claims against a
particular indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violations of securities laws.
(a)    The Company may advance funds to the Advisor or its Affiliates, including
their respective officers, directors, partners and employees, for legal expenses
and other costs incurred as a result of any legal action for which
indemnification is being sought is permissible only if all of the following
conditions are satisfied: (i) the legal action relates to acts or omissions with
respect to the performance of duties or services on behalf of the Company; (ii)
the legal action is initiated by a third-party who is not a stockholder or the
legal action is initiated by a stockholder acting in his or her capacity as such
and a court of competent jurisdiction specifically approves such advancement;
and (iii) the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, undertake to repay the advanced funds to the
Company together with the applicable legal rate of interest thereon, in cases in
which the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, are found not to be entitled to
indemnification.
(b)    Notwithstanding the provisions of this Section 5.01, the Advisor shall
not be entitled to indemnification or be held harmless pursuant to this Section
5.01 for any activity which the Advisor shall be required to indemnify or hold
harmless the Company pursuant to Section 5.02.
5.02    Indemnification by Advisor. The Advisor shall indemnify and hold
harmless the Company and the Company’s Affiliates and their respective
employees, directors, officers, agents and representatives from any and all
contract or other liability, claims, damages, taxes or losses and related
expenses including attorneys’ fees, to the extent that the liability, claims,
damages, taxes or losses and related expenses are not fully reimbursed by
insurance and are incurred by reason of the Advisor’s bad faith, fraud,
misfeasance, misconduct, gross negligence or reckless disregard of its duties,
but the Advisor shall not be held responsible for any action of the Board in
following or declining to follow any advice or recommendation given by the
Advisor.    
ARTICLE VI

MISCELLANEOUS
6.01    Assignment to an Affiliate. This Agreement and any rights, duties,
liabilities and obligations hereunder and the fees and compensation related
thereto may be assigned by the Advisor, in whole or in part, to a duly qualified
and licensed Affiliate of the Advisor without obtaining the approval of the
Board. Any other assignment shall be made only with the approval

24

--------------------------------------------------------------------------------



of a majority of the Board (including a majority of the Independent Directors).
The Advisor may assign any rights to receive fees or other payments under this
Agreement without obtaining the approval of the Board. This Agreement shall not
be assigned by the Company without the consent of the Advisor, except in the
case of an assignment by the Company to a corporation or other organization
which is a successor to all of the assets, rights and obligations of the
Company, in which case the successor organization shall be bound hereunder and
by the terms of said assignment in the same manner as the Company is bound by
this Agreement. This Agreement shall be binding on successors to the Company
resulting from a Change of Control or sale of all or substantially all the
assets of the Company or the Operating Partnership, and shall likewise be
binding upon any successor to the Advisor.
6.02    Non-Solicitation. During the period commencing on the Effective Date and
ending one year following the termination of this Agreement, the Company shall
not, without the Advisor’s prior written consent, directly or indirectly, (i)
solicit or encourage any person to leave the employment or other service of the
Advisor or any of its affiliates, or (ii) hire, on behalf of the Company or any
other person or entity, any person who has left the employment of the Advisor or
any of its affiliates within the one-year period following the termination of
that person’s employment with the Advisor or any of its affiliates. During the
period commencing on the Effective Date and ending one year following the
termination of this Agreement, the Company will not, whether for its own account
or for the account of any other person, firm, corporation or other business
organization, intentionally interfere with the relationship of the Advisor or
any of its affiliates with, or endeavor to entice away from the Advisor or any
of its affiliates, any person who during the term of this Agreement is, or
during the preceding one-year period was, a tenant, co-investor, co-developer,
joint venturer or other customer of the Advisor or any of its affiliates.
Notwithstanding anything in this Agreement to the contrary, Approved Employee
Communications by the Company or its representatives pursuant to and in
compliance with the terms and conditions of Section 7.4 of the Master
Modification Agreement shall not constitute a violation of this Section 6.02.
6.03    Relationship of Advisor and Company. The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.
6.04    Notices. Any notice, report, approval, authorization, waiver, consent or
other communication required or permitted to be given hereunder shall be in
writing and shall be deemed given or delivered: (i) when delivered personally;
(ii) one business day following deposit with a recognized overnight courier
service that obtains a receipt, provided such receipt is obtained, and provided
further that the deposit occurs prior to the deadline imposed by such service
for overnight delivery; (iii) when transmitted, if sent by electronic mail,
provided a read receipt is delivered to the sender, in each case provided such
communication is addressed to the intended recipient thereof as set forth below:
If to the Directors and to the Company:
Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway

25

--------------------------------------------------------------------------------



Suite 600
Addison, Texas 75001
Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com


with copies (which shall not constitute notice) to:


DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com


and:


Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rosemarie A. Thurston
Email:    Rosemarie.Thurston@alston.com


If to the Advisor:


Behringer Harvard Multifamily Advisors I, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Robert S. Aisner
Email: baisner@behringerharvard.com


with copies (which shall not constitute notice) to:


Behringer Harvard Holdings
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
Email: seigenbrodt@behringerharvard.com


and:


Jenner & Block LLP
353 N. Clark Street
Chicago, Illinois 60654

26

--------------------------------------------------------------------------------



Attention: Donald E. Batterson
Jeffrey R. Shuman
Email:    dbatterson@jenner.com
jshuman@jenner.com


Either party shall, as soon as reasonably practicable, give notice in writing to
the other party of a change in its address for the purposes of this Section
6.04. The failure of a party to give notice shall not relieve the other party of
its obligations under this Agreement except to the extent that such party is
actually prejudiced by such failure to give notice.
6.05    Modification. This Agreement shall not be changed, modified, or amended,
in whole or in part, except by an instrument in writing signed by both parties
hereto, or their respective successors or permitted assignees. Notwithstanding
anything in this Agreement to the contrary, if the Company amends or amends and
restates its Articles of Incorporation at any time following the Effective Date
of this Agreement, which amendment or amendment and restatement provides for or
allows broader indemnification of the Advisor, this Agreement shall thereupon be
deemed automatically amended such that the Advisor shall be entitled to
indemnification rights under this Agreement to the maximum extent permitted by
the amended Articles of Incorporation.
6.06    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
6.07    Choice of Law; Venue. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Texas, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Dallas County, Texas.
6.08    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
6.09    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of the right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted the waiver.

27

--------------------------------------------------------------------------------



6.10    Gender, Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
6.11    Headings. The titles and headings of sections and subsections contained
in this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.
6.12    Execution in Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
6.13    Initial Investment. The Advisor or one of its Affiliates has contributed
$200,001.69 (the “Initial Investment”) in exchange for Common Shares of the
Company. The Advisor or its Affiliates may not sell any of the Common Shares
purchased with the Initial Investment while the Advisor acts in an advisory
capacity to the Company. The restrictions included above shall not apply to any
Preferred Shares acquired by the Advisor or its Affiliates or any other Shares
acquired by the Advisor or its Affiliates other than the Common Shares acquired
through the Initial Investment. Before becoming a stockholder, Behringer Harvard
Holdings, an affiliate of the Advisor, the Advisor, the Company’s directors and
officers and their affiliates must agree not to vote their shares regarding (1)
the removal of any of these affiliates and (2) any transaction between any of
them and the Company.
6.14    Ownership of Proprietary Property. Subject to any written agreement
between the Advisor and the Company regarding the transfer, sale or license of
any specific assets or property or rights or interests therein, the Advisor
retains ownership of and reserves all Intellectual Property Rights in the
Proprietary Property. To the extent that the Company has or obtains any claim to
any right, title or interest in the Proprietary Property, including without
limitation in any suggestions, enhancements or contributions that Company may
provide regarding the Proprietary Property, the Company hereby assigns and
transfers exclusively to the Advisor all right, title and interest, including
without limitation all Intellectual Property Rights, free and clear of any
liens, encumbrances or licenses in favor of the Company or any other party, in
and to the Proprietary Property. In addition, at the Advisor’s expense, the
Company will perform any acts that may be deemed desirable by the Advisor to
evidence more fully the transfer of ownership of right, title and interest in
the Proprietary Property to the Advisor, including but not limited to the
execution of any instruments or documents now or hereafter requested by the
Advisor to perfect, defend or confirm the assignment described herein, in a form
determined by the Advisor.
6.15    Treatment Under Texas Margin Tax. For purposes of the Texas margin tax,
the Advisor’s performance of the services specified in this Agreement will cause
the Advisor to conduct part of the active trade or business of the Company, and
the compensation specified in Article III includes both the payment of
management fees and the reimbursement of specified costs incurred in the
Advisor’s conduct of the active trade or business of the Company. Therefore, the
Advisor and Company intend Advisor to be, and shall treat Advisor as, a

28

--------------------------------------------------------------------------------



“management company within the meaning of Section 171.0001 (11) of the Texas Tax
Code. The Company and the Advisor will apply Sections 171.1011(m-1) and
171.1013(f)-(g) of the Texas Tax Code to the Company’s reimbursements paid to
the Advisor pursuant to this Agreement of specified costs and wages and
compensation. The Advisor and the Company further recognize and intend that (i)
as a result of the fiduciary relationship created by this Agreement and
acknowledged in Section 2.02, reimbursements paid to the Advisor pursuant to
this Agreement are “flow-though funds that the Advisor is mandated by law or
fiduciary duty to distribute, within the meaning of Section 171.1011(f) of the
Texas Tax Code, and (ii) as a result of Advisor’s contractual duties under this
Agreement, certain reimbursements under this Agreement are “flow-through funds
mandated by contract to be distributed within the meaning of Section 171.1011(g)
of the Texas Tax Code. The terms of this Agreement shall be interpreted in a
manner consistent with the characterization of the Advisor as a “management
company” as deemed in Section 171.0001(11), and with the characterization of the
reimbursements as “flow-through funds” within the meaning of Section
171.1011(f)-(g) of the Texas Tax Code.
6.16    Savings Clause. If any provision of this Agreement is held
unenforceable, then such provision will be modified to reflect the parties’
intention. All remaining provisions of this Agreement shall remain in full force
and effect.
[The remainder of this page intentionally blank]

29

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amended and
Advisory Management Agreement as of the date first above written.
BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation




By: /s/ Mark T. Alfieri__________
        Name: Mark T. Alfieri
        Title: Chief Operating Officer




BEHRINGER HARVARD MULTIFAMILY ADVISORS I, LLC




By: /s/ M. Jason Mattox__________
        Name: M. Jason Mattox
        Title: Executive Vice President






30

--------------------------------------------------------------------------------

[***] Confidential material redacted and filed separately with the Commission.

EXHIBIT A
SPECIFIED GRANDFATHERED TRANSACTIONS


***


